FRANK NICOLOSI
v.
ANGIE "NICOLOSI" VICKNAIR
ANGIE NICOLOSI VICKNAIR AND ROBERT L. VICKNAIR, JR.
v.
FRANK J. NICOLOSI
No. 2009 CA 0841, Consolidated with No. 2009 CA 0842.
Court of Appeals of Louisiana, First Circuit.
December 23, 2009.
FRANK J. NICOLOSI, Plaintiff/Appellant, In Proper Person.
CASSANDRA BUTLER, Attorney for Defendants/Appellees-Angie Nicolosi Vicknair. and Robert L. Vicknair, Jr.
Before: PARRO, McDONALD, and McCLENDON, JJ.
McDONALD, J.
This appeal involves the judgment of the trial court in granting a petition by Angie Nicolosi (Vicknair) to annul a judgment obtained by her brother, Frank Nicolosi, and denying Frank's motion to annul a judgment in favor of Angie. The underlying facts arose out of a dispute over a tract of inherited land, and were considered by this court in Vicknair v Nicolosi, 2006-2070 (La. App. 1 Cir. 9/19/07) (Unpublished). That appeal confirmed the trial court's issuance of a permanent injunction prohibiting Frank Nicolosi from parking automobiles[1] on Mrs. Vicknair's property.
The appeal before us now is from a judgment rendered October 14, 2008, that vacated a default judgment issued on August 15, 2006, in favor of Frank Nicolosi. The judgment also dismissed Frank's claims against the Vicknairs, which attempted to annul the judgment previously rendered in their favor, and that was affirmed by this court.
As stated in the written reasons for judgment, the history of this litigation is somewhat convoluted. However, the trial court did an excellent job of setting forth the history, particularly in the attachment that provides a chronological outline of the case. The trial court's written reasons not only give a straightforward history of the case, but provide a thorough and accurate legal analysis. Finding no error in the trial court's judgment, we affirm.
The October 14, 2008 judgment is affirmed, and this opinion is rendered in accordance with Uniform Court of Appeal Rules 2-16.2.A(5) and (6). Costs of this appeal are assessed against the appellant, Frank Nicolosi.
AFFIRMED.
NOTES
[1]  Mr. Nicolosi operates an automobile repair shop that was formerly his father's. Allegedly, numerous automobiles in various states of disrepair were on Mrs. Vicknair's property.